59 F.3d 181
76 A.F.T.R.2d 95-5168, 95-2 USTC  P 50,402
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AMTEL, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5160.
United States Court of Appeals, Federal Circuit.
June 19, 1995.

Before NEWMAN, MICHEL, and LOURIE, Circuit Judges.
LOURIE, Circuit Judge.

DECISION

1
Amtel, Inc. appeals from a decision of the United States Court of Federal Claims denying Amtel's claim for a tax refund.  Amtel, Inc. v. United States, 31 Fed.  Cl. 598 (1994).  The court held on summary judgment that Amtel was not entitled to carry back product liability loss from a consolidated return year to a separate return year pursuant to 26 U.S.C. Sec. 172 when Amtel had no net operating loss for the consolidated return year.  Id. at 599.


2
This court reviews a grant of summary judgment by the Court of Federal Claims de novo.  Cohen v. United States, 995 F.2d 205, 207 (Fed.  Cir. 1993).  We conclude that the Court of Federal Claims correctly interpreted and applied the relevant law and properly granted summary judgment in favor of the United States.  We therefore affirm on the basis of the opinion of the Court of Federal Claims.